Citation Nr: 1411512	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-34 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation for diabetes mellitus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Virtual VA claims file has been reviewed.  The Virtual VA claims file has been reviewed.  There are no documents currently located in the Veterans Benefits Management System.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's January 2014 hearing before the undersigned, the Veteran testified that he experienced hypoglycemic reactions and required regulation of his activities. He also testified that he sees a dietician and a physician every 3 months for treatment, and that he has not required hospitalization due to his blood sugar levels.

VA treatment records dated August 2007 through October 2009 indicate that the Veteran is treated for his diabetes mellitus with an oral hypoglycemic and insulin.  Additionally, treatment records dated August 2009 indicate that the Veteran attended a diabetes group clinic and underwent diabetes medical management in order to regain glycemic control.  Nevertheless, these records do not show that the Veteran requires regulation of his activities, as required for a higher disability evaluation under the pertinent rating code, 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Board observes that VA treatment records since October 2009 have not been associated with the Veteran's claims file, and may confirm the Veteran's assertion that he now requires regulation of his activities.  VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   To the extent that there are any VA medical records related to the Veteran's claim, such records must be obtained and associated with his claims file.

Additionally, the Veteran is asserting that the symptoms of his diabetes mellitus are more severe than presently evaluated.  See Snuffer v. Gober, 10 Vet. App. 400, 403   (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected diabetes mellitus on appeal.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record, for the period since October 2009.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus.  The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


